Opinion by
Cline, J.
One report on which the case was submitted reads: “Originally entered under Entry 337258 and reported not legally marked on 1/5/38. Exported and returned under Entry 339600. Now found to be marked *452Russia. Should be marked II. S. S. R. Russia.” No evidence was produced showing in what country the merchandise originated, although the invoice, which is dated at Montreal, Canada, contains the statement “Origin: — USSR Russia.” No evidence was produced tending to show that either the regulation or the manner of marking required by the customs officers was unreasonable. Williams v. United States (26 C. C. P. A. 210, C. A. D. 19) distinguished. On the record presented the protest was overruled.